In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-06-00151-CR
        ______________________________


      TOMMY WALTER DARLING, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 8th Judicial District Court
              Hopkins County, Texas
             Trial Court No. 0518225




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION

       A jury found Tommy Walter Darling guilty of aggravated sexual assault in several cases,

which were consolidated and tried together. Each conviction was appealed separately, but with the

exception of two issues, the briefs and arguments raised in each appeal are identical.

Admission of Counseling Records Under Medical Treatment Exception

       In the two issues specifically related to his conviction in this case, Appellant contends the

trial court erred by admitting the complainant's counseling records into evidence pursuant to the

medical records exception to the hearsay rule. See TEX . R. EVID . 802 (hearsay rule), 803(4)

(exception for statements for purposes of medical diagnosis or treatment). Appellant objected to the

admission of the records at trial on the basis that the statements contained in these records were not

necessary for medical diagnosis. The trial court, specifically noting our opinion in Wilder v. State,

111 S.W.3d 249, 255–57 (Tex. App.—Texarkana 2003, pet. ref'd), and other cases the lower court

had researched, overruled the objection and permitted admission of the disputed State's exhibits.

       We review a trial court's decision to admit or exclude evidence for abuse of discretion. Id.

at 255 (citing Montgomery v. State, 810 S.W.2d 372, 391–92 (Tex. Crim. App. 1990) (op. on reh'g)).

       State's Exhibits 6 and 7 contain the counselor's notes from several different sessions with the

complainant. These notes describe the complainant's feelings, her current activities, and how she

has been coping emotionally with the aftermath of the abuse. The notes repeatedly mention her

psychological difficulties in dealing with anger issues in the context of family dynamics.



                                                  2
        Appellant did not limit his trial objections to any specific counseling session(s); instead, he

merely launched a global objection to all these records. We, therefore, conclude Appellant's failure

to distinguish those particular records (which he believed contained inadmissible evidence) from

records that were otherwise properly admissible amounted to nothing more than a global objection

that was insufficient to preserve this issue for appellate review. Dunnington v. State, 740 S.W.2d
896, 896–97 (Tex. App.—El Paso 1987, pet. ref'd).

        Additionally, based on our review of the documents, we conclude the trial court did not abuse

its discretion because these documents arguably relate to the counselor's diagnosis and treatment of

the complainant's emotional and psychological conditions. We overrule Appellant's fifth and sixth

points of error.

Appellant's Remaining Issues

        Since Appellant's remaining appellate issues are identical to the issues presented in

Appellant's companion appeal, we overrule those remaining issues for the reasons stated in Darling

v. State, cause number 06-06-00148-CR.

        We affirm the trial court's judgment.



                                                Bailey C. Moseley
                                                Justice

Date Submitted:        April 2, 2008
Date Decided:          August 13, 2008

Do Not Publish


                                                  3